Exhibit 10.44

LOGO [g398284g47y37.jpg]

To: Sheryl Roland

From: Kory Vossoughi

Effective Date: July 30, 2012

 

Re: Amended and Restated Change in Control Agreement

The Active Network, Inc. (the “Company”) considers it essential to the best
interests of its stockholders to foster the continuous employment of the
Company’s key management personnel. In this regard, the Company’s Board of
Directors (the “Board”) recognizes that the possibility of a change in control
of the Company may exist in the future and the uncertainty and questions that it
may raise among management could result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders.

The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Company’s management, including yourself, to their
assigned duties without the distraction arising from the possibility of a change
in control of the Company.

In order to induce you to remain in its employ, the Company hereby agrees that
after this letter agreement (this “Agreement”) has been fully executed, you
shall receive the benefits set forth in this Agreement in the event that your
employment with the Company is terminated under the circumstances described
below subsequent to a Change in Control (as defined below).

1. Change in Control. You shall receive no benefits under this Agreement unless
there has been a Change in Control. For purposes of this Agreement, a “Change in
Control” shall mean and include each of the following:

(a) A transaction or series of transactions (other than an offering of the
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than the Company, any of its subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a “person” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or

(b) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (i) a
merger, consolidation, reorganization, or business combination or (ii) a sale or
other disposition of all or substantially all of the Company’s assets or
(iii) the acquisition of assets or stock of another entity, in each case other
than a transaction:

(A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining



--------------------------------------------------------------------------------

outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(B) After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group will be treated for
purposes of this definition as beneficially owning fifty percent (50%) or more
of the combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction;
or

(c) The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Board will have full and final authority, which will be exercised in its
discretion, to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto.
Notwithstanding the foregoing, the following events shall not constitute a
“Change in Control”: (i) a mere reincorporation of the Company; (ii) a
transaction undertaken for the sole purpose of creating a holding company that
will be owned in substantially the same proportion by the persons who held the
Company’s securities immediately before such transaction; (iii) the Company’s
(or any successor entity’s) initial public offering of its equity securities; or
(iv) a transaction effected primarily for the purpose of financing the Company
with cash (as determined by the Board in its discretion and without regard to
whether such transaction is effectuated by a merger, equity financing or
otherwise).

2. Severance Benefits

(a) Benefits Upon Termination. If a Change in Control occurs and your employment
is terminated voluntarily by you for Good Reason (as defined below) within the
twelve (12) month period immediately following the date of such Change in
Control, or if your employment is terminated by the Company other than for Cause
(as defined below) at any time, then, in lieu of any severance benefits to which
you may otherwise be entitled under any severance plan or program of the
Company, you shall be entitled to the benefits provided below:

(i) the Company shall, on the date of termination, pay to you your full earned
but unpaid base salary, when due, through the date of termination at the rate in
effect at the time notice of termination is given, plus all other amounts to
which you are entitled under any compensation plan or practice of the Company at
the time such payments are due;

(ii) subject to your compliance with Section 2(b) and Section 3, you shall be
entitled to receive severance pay equal to your monthly Base Salary (as defined
below) for a period of twelve (12) months, payable in a lump sum within fifteen
(15) days of the Release Effective Date (as defined below). Your “Base Salary”
will be the rate of your base salary from the Company as in effect on the date
of your discharge from employment with the Company (or, if greater, the rate of
your base salary from the Company immediately prior to the Change in Control);



--------------------------------------------------------------------------------

(iii) subject to your compliance with Section 2(b) and Section 3, if you elect
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), the Company will pay the portion of the premiums of
your group health insurance coverage, including coverage for your eligible
dependents, that exceeds the contributions required by you immediately prior to
your date of termination for a period of twelve (12) months following your date
of termination; provided, further, that the Company will pay premiums for your
eligible dependents only for coverage for which those eligible dependents were
enrolled immediately prior to the date of termination of your employment. No
premium payments will be made following the effective date of your eligibility
for coverage by a health insurance plan of a subsequent employer. For the
balance of the period that you are entitled to coverage under federal COBRA law,
if any, you will be entitled to maintain such coverage at your own expense;

(iv) subject to your compliance with Section 2(b) and Section 3, with respect to
the termination of your employment by the Company other than for Cause and other
than within the twelve (12) month period immediately following the date of a
Change in Control, the vesting and/or exercisability of such number of Stock
Awards that would vest over the twelve (12) month period following your date of
termination had you remained continuously employed by the Company through such
period shall be automatically accelerated as of your date of termination. For
purposes of this Section 2(a), “Stock Awards” means all stock options,
restricted stock and such other awards granted pursuant to the Company’s stock
option and equity incentive award plans or agreements and any shares of stock
issued upon exercise thereof;

(v) subject to your compliance with Section 2(b) and Section 3, with respect to
the termination of your employment by the Company other than for Cause or the
termination of your employment by you for “Good Reason” within the twelve
(12) month period immediately following the date of a Change in Control, one
hundred percent (100%) of the unvested Stock Awards shall be automatically
accelerated as of your date of termination;

(vi) you shall be entitled to receive an amount equal to your target annual
bonus for the fiscal year during which the termination occurs, with such bonus
determined assuming that all of the performance objectives for such fiscal year
have been attained, prorated based on the number of days during such fiscal year
you were employed by the Company; and(vii) subject to certain limited
exceptions, your Stock Awards shall remain exercisable for a period of one year
following the termination date.

(b) Release. Prior to the payment of any benefits under this Agreement, you will
be required to execute a release (the “Release”) in the form attached hereto and
incorporated herein as Appendix A or Appendix B, as applicable. Such Release
will specifically relate to all of your rights and claims in existence at the
time of the execution thereof and will confirm your obligations under the
Company’s standard form of employee confidentiality and inventions agreement. As
specified in the applicable Release, you will have a certain number of calendar
days to consider whether to execute such Release, and you may revoke such
Release within seven (7) calendar days after execution, if applicable. You must
execute the Release and not revoke the Release in order to be entitled to
benefits under this Agreement. Your “Release Effective Date” will be the later
of (i) the day upon which you execute the Release or (ii) the day upon which the
seven (7) day revocation period applicable to such Release, if any, expires
without a revocation of such Release by you. Your Release Effective Date must be
within fifty-five (55) days following the date of your termination of
employment. If your Release Effective Date does not occur within fifty-five
(55) days of your termination of employment, you will not be entitled to
benefits under this Agreement.



--------------------------------------------------------------------------------

(c) No Mitigation. Subject to Section 2(a)(iii) above, you shall not be required
to mitigate the amount of any payment provided for in this Section 2 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 2 be reduced by any compensation earned by you as
the result of employment by another employer or self-employment, by retirement
benefits, by offset against any amounts (other than loans or advances to you by
the Company) claimed to be owed by you to the Company, or otherwise.

(d) Definition of Cause. For purposes of this Agreement, “Cause” shall mean
(i) your gross negligence, breach of fiduciary duty involving personal profit,
personal dishonesty, recklessness or willful misconduct with respect to your
obligations or otherwise relating to the business of the Company; (ii) the
material breach of any agreement between you and the Company, including Company
policies and practices; (iii) your conviction or entry of a plea of nolo
contendere for fraud or embezzlement, or any felony or crime of moral turpitude;
or (iv) your willful neglect of duties or failure to satisfactorily perform
stated duties, in each case as determined in good faith by the Board.

(e) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
means the occurrence of any of the following events or conditions without your
written consent:

(i) a material diminution in your base compensation (and you and the Company
hereby agree that a diminution of your base compensation of at least ten percent
(10%) shall be required for such change to be considered a material diminution);

(ii) a material change in the geographic location at which you must perform your
duties (and you and the Company hereby agree that a requirement that you be
based at any place outside of at least a 30-mile radius of your place of
employment as of the date of this agreement, except for reasonably required
travel on the Company’s business, shall be required for such change to be
considered a material change);

(iii) a material diminution in your authority, duties or responsibilities; or

(iv) any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to you under this
Agreement.

You must provide written notice to the Company of the occurrence of any of the
foregoing events or conditions without your written consent within thirty
(30) days of the occurrence of such event. The Company or any successor or
affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from you. Any voluntary
termination of your employment for “Good Reason” following such thirty (30) day
cure period must occur no later than the date that is three (3) months following
the initial occurrence of one of the foregoing events or conditions without your
written consent.

(f) Notice of Termination. Any purported termination of your employment by the
Company or by you (other than termination due to your death, which shall
terminate your employment automatically) shall be communicated by a written
notice of termination to the other party hereto in accordance with Section 5.



--------------------------------------------------------------------------------

(g) Other Terminations. If your employment is terminated by the Company for
Cause or by you without Good Reason, as a result of your death or disability, or
if your employment is terminated for any reason prior to the occurrence of a
Change in Control or more than twelve (12) months following the occurrence of a
Change in Control, the Company shall not have any other or further obligations
to you under this Agreement (including any financial obligations).

3. Restrictive Covenants.

(a) Employee Proprietary Information and Inventions Agreement. You acknowledge
that you have executed and are subject to the provisions of the Company’s
standard Employee Proprietary Information and Inventions Agreement (the
“Employee Proprietary Information and Inventions Agreement”), which agreement is
incorporated herein by reference.

(b) Noncompetition. While you are employed by the Company, you agree that you
will not conduct business with any competitor of the Company, whether such
business is conducted by you individually or as a principal, partner, member,
stockholder, director, trustee, officer, employee or independent contractor.

(c) Nonsolicitation. While you are employed by the Company, and for a period of
twelve (12) months after the date of your termination of employment with the
Company, you agree that you will not in any manner, directly or indirectly
(without the prior written consent of the Company) employ or solicit for
employment for himself or any other business entity (other than the Company) any
individual who was, during the period of your employment with the Company or the
twelve (12) month period following the date of your termination of employment,
an employee, officer, agent or representative of the Company.

(d) Remedies. If you breach or threaten to commit a breach of any of the
provisions of this Section 3, the Company shall have the right to cease all
payments and benefits to you under Section 2, in addition to any other rights
and remedies available to the Company under law or in equity.

(e) Severability. If any court determines that any of the covenants set forth in
this Section 3, or any part thereof, is invalid or unenforceable, the remainder
of the covenants set forth in this Section 3 shall not thereby be affected and
shall be given full effect, without regard to the invalid portions. If any court
determines that any of the covenants set forth in this Section 3, or any part
thereof, are unenforceable because of the duration of such provision or the area
covered thereby, such court shall have the power to reduce the duration or area
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. You hereby waive any and all right to attack
the validity of the covenants set forth in this Section 3 on the grounds of the
breadth of their geographic scope or the length of their term.

4. Successors; Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Unless expressly provided otherwise, “Company” as
used herein shall mean the Company as defined in this Agreement and any



--------------------------------------------------------------------------------

successor to its business and/or assets as aforesaid. This Agreement shall inure
to the benefit of and be enforceable by you and your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

5. Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of its
General Counsel, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

6. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law principles. The
section headings contained in this Agreement are for convenience only, and shall
not affect the interpretation of this Agreement. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law.

7. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

8. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

9. Entire Agreement. Except with respect to the Notice of Grant of Restricted
Stock Units (Performance Vesting) in connection with the Stock Awards granted on
May 23, 2012 and August 28, 2012 (the “Grant Notice”), this Agreement and the
Employee Proprietary Information and Inventions Agreement set forth the entire
agreement of the parties hereto in respect of the payment of severance and the
other matters described herein and supersede all prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto,
and any prior agreement of the parties hereto in respect of the payment of
severance, is hereby terminated and cancelled. Any of your rights hereunder
shall be in addition to any rights you may otherwise have under benefit plans or
agreements of the Company (other than severance plans or agreements) to which
you are a party or in which you are a participant, including, but not limited
to, any Company sponsored employee benefit plans and stock options plans and any
retention bonus agreements. The provisions of this Agreement shall not in any
way abrogate your rights under such other plans and agreements. Notwithstanding
anything to the contrary set forth herein, in the event of any conflict between
the terms of this Agreement and the terms of the Grant Notice, the terms of the
Grant Notice shall supersede the terms of this Agreement.



--------------------------------------------------------------------------------

10. At-Will Employment. Nothing contained in this Agreement shall (a) confer
upon you any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of your employment with the Company.

11. Arbitration; Dispute Resolution, Etc. Unless otherwise provided herein, in
the event that there shall be a dispute (a “Dispute”) among the parties arising
out of or relating to this Agreement, or the breach thereof, the parties agree
that such dispute shall be resolved by final and binding arbitration before a
single arbitrator in San Diego County, California, administered by the American
Arbitration Association (the “AAA”), in accordance with the National Rules for
the Resolution of Employment Disputes of the AAA (the “Rules”). If the parties
are unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with the Rules. The arbitrator’s decision shall be final and binding
upon the parties, and may be entered and enforced in any court of competent
jurisdiction by either of the parties. The arbitrator shall have the power to
grant temporary, preliminary and permanent relief, including without limitation,
injunctive relief and specific performance. The Company will pay the direct
costs and expenses of the arbitration. You and the Company are responsible for
your respective attorneys’ fees incurred in connection with enforcing this
Agreement; however, you and the Company agree that, to the extent permitted by
law, the arbitrator may, in his or her discretion, award reasonable attorneys’
fees to the prevailing party; provided, further, that the prevailing party shall
be reimbursed for such fees within forty-five (45) days following any such
award, but in no event later than the last day of your taxable year following
the taxable year in which the fees were incurred; provided, further, that the
parties’ obligations pursuant to this sentence shall terminate on the tenth
(10th) anniversary of your termination of employment. This Section 11 is
intended to be the exclusive method for resolving any and all claims by the
parties against each other for payment of damages under this Agreement or
relating to your employment; provided, however, that neither this Agreement nor
the submission to arbitration shall limit the parties’ right to seek provisional
relief, including without limitation, injunctive relief, in any court of
competent jurisdiction. Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration. Both you and the Company
expressly waive your rights to a jury trial.

12. Code Section 409A.

(a) The compensation and benefits payable under this Agreement, including
without limitation the severance benefits described in Section 2 of this
Agreement, are not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and, to the maximum extent permitted by applicable law,
amounts payable to you pursuant to Section 2(a) shall be made in reliance upon
Treasury Regulation Section 1.409A-1(b)(9) (with respect to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (with respect to short-term
deferrals). To the extent applicable, this Agreement shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder. If the Company and you determine
that any compensation or benefits payable under this Agreement may be or become
subject to Code Section 409A and related Department of Treasury guidance, the
Company and you agree to amend this Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive
effect), or take such other actions as the Company and you deem necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Agreement from Code Section 409A and/or preserve the intended tax treatment of
the compensation and benefits provided with respect to this Agreement, or
(ii) comply with the requirements of Code Section 409A and related Department of
Treasury guidance.



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, to the extent any payments
to you pursuant to Section 2(a) are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (i) no amount shall be
payable pursuant to such section unless your termination of employment
constitutes a “separation from service” with the Company (as such term is
defined in Treasury Regulation Section 1.409A-1(h) and any successor provision
thereto) (a “Separation from Service”), and (ii) if at the time of your
Separation from Service you are a “specified employee” as defined in
Section 409A of the Code, as determined by the Company in accordance with
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is at least six (6) months following your Separation from Service (or the
earliest date as is permitted under Section 409A of the Code); provided,
however, that the Company shall use its reasonable efforts to minimize such
deferral and the dollar amount of payments or benefits so impacted.

13. Survival. The respective obligations and benefits afforded to the Company
and you as provided in Sections 2 (to the extent that payments or benefits are
owed as a result of a termination of employment that occurs during the term of
this Agreement), 3, 4, 6, 11 and 13 shall survive the termination of this
Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which shall
then constitute our agreement on this subject.

 

Sincerely, THE ACTIVE NETWORK, INC. By:  

/s/ Kory Vossoughi

Name:   Kory Vossoughi Its:   Chief Legal Officer

 

Agreed and Accepted:

/s/ Sheryl Roland



--------------------------------------------------------------------------------

APPENDIX A

RELEASE

(INDIVIDUAL TERMINATION)

THIS RELEASE is made as of this     day of         ,         , by and between
The Active Network, Inc. (the “Company”) and [Name] (“Employee”).

Certain capitalized terms used in this Release are defined in that certain
Change in Control Agreement between the Company and me (as amended to date, the
“Agreement”), the terms of which I have previously agreed to and of which this
Release is a part. I have been offered the opportunity to receive the severance
benefits described in Section 2 of the Agreement from the Company to which I
otherwise would not be entitled by executing the general release of claims set
forth in this Release.

I hereby confirm my obligations under Section 3 of the Agreement.

I hereby for myself, and my heirs, agents, executors, successors, assigns and
administrators (collectively, the “Related Parties”), intending to be legally
bound, do hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, subsidiaries, parents, joint ventures, and its and their officers,
directors, shareholders, employees, predecessors, and partners, and its and
their respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which I ever had, now have, or hereafter
may have, or which the Related Parties may have, by reason of any matter, cause
or thing whatsoever, from the beginning of my initial dealings with the Company
or any predecessor to the date of this Release, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to my employment relationship with the Company or any predecessor,
the terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C.
ss. 621 et seq., the Older Worker’s Benefit Protection Act, 29 U.S.C. ss.
626(f)(1), Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. ss.
2000e et seq., the Civil Rights Act of 1871, the Civil Rights Act of 1991, the
Americans with Disabilities Act, 42 U.S.C. ss. 12101–12213, the Rehabilitation
Act, the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. ss. 2601 et
seq., the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, as amended, the National Labor Relations Act, as amended, the
Immigration Reform and Control Act, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs, but not including such claims to
vested or accrued payments, benefits and other rights provided to me under the
Agreement and any employee benefit plan of the Company in which I am a
participant. This Release is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided herein, it is expressly understood and agreed that this
Release will operate as a clear and unequivocal waiver by me of any claim for
accrued or unpaid wages, benefits or any other type of payment other than as
provided under the Agreement and any employee benefit plan of the Company in
which I am a participant. It is the intention of the parties to make this
Release as broad and as general as the law permits as to the claims released
hereunder.



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE BEEN ADVISED OF AND AM FAMILIAR WITH THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, I HEREBY EXPRESSLY WAIVE ANY RIGHTS I MAY HAVE
THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

I further agree and recognize that I have permanently and irrevocably severed my
employment relationship with the Company and that the Company has no obligation
to employ me in the future.

The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Releasees pursuant
to the Agreement, are not and will not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to me.

I certify and acknowledge as follows:

(a) That I have read the terms of this Release, and that I understand its terms
and effects, including the fact that I have agreed to RELEASE AND FOREVER
DISCHARGE all Releasees from any legal action or other liability of any type
related in any way to the matters released pursuant to this Release other than
as provided in the Agreement and in this Release;

(b) That I have signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which I acknowledge is adequate and
satisfactory to me and which I acknowledge is in addition to any other benefits
to which I am otherwise entitled;

(c) That I have been and am hereby advised in writing to consult with an
attorney prior to signing this Release;

(d) That I do not waive rights or claims that may arise after the date this
Release is executed;

(e) That neither the Company, nor any of its trustees, managers, employees, or
attorneys, has made any representations to me concerning the terms or effects of
this Release other than those contained herein;

(f) That I have not filed, and will not hereafter file, any claim against the
Company relating to my employment and/or cessation of employment with the
Company, or otherwise involving facts that occurred on or prior to the date that
I have signed this Release, other than a claim that the Company has failed to
pay me the severance payments or benefits due under the Agreement or any
employee benefit plan of the Company in which I am a participant;



--------------------------------------------------------------------------------

(g) That if I commence, continue, join in, or in any other manner attempt to
assert any claim released herein against the Company, or otherwise violate the
terms of this Release, (i) I will cease to have any further rights to severance
payments or benefits from the Company, and (ii) I will be required to return any
severance payments or benefits made to me by the Company (together with interest
thereon); and

(h) I acknowledge that I may later discover facts different from or in addition
to those which I know or believe to be true now, and I agree that, in such
event, this Release will nevertheless remain effective in all respects,
notwithstanding such different or additional facts or the discovery of those
facts.

I agree that neither I nor anyone acting by, through, under or in concert with
me shall disparage or otherwise communicate negative statements or opinions
about the Company, its directors, officers, employees or business. Except as may
be required by law, neither I, nor any member of my family, nor anyone else
acting by, through, under or in concert with me, will disclose to any individual
or entity (other than my legal or tax advisors) the terms of the Agreement or
this Release.

This Release may not be introduced in any legal or administrative proceeding, or
other similar forum, except one concerning a breach of this Release.

This Release and the Agreement constitute the complete understanding between me
and the Company concerning the subject matter hereof. No other promises or
agreements will be binding unless signed by me and an authorized officer of the
Company.

In the event that any provision or portion of this Release will be determined to
be invalid or unenforceable for any reason, the remaining provisions or portions
of this Release will be unaffected thereby and will remain in full force and
effect to the fullest extent permitted by law.

The respective rights and obligations of the parties hereunder will survive
termination of this Release to the extent necessary for the intended
preservation of such rights and obligations.

This Release will be governed by and construed and interpreted in accordance
with the laws of the State of California without reference to the principles of
conflict of law.



--------------------------------------------------------------------------------

FOR EMPLOYEES AGE 40 OR OLDER ONLY:

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (A) my waiver and release do not
apply to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have 21 days to consider this Release (although I may choose
to voluntarily execute this Release earlier); (D) I have 7 days following the
execution of this Release by the parties to revoke the Release; and (E) this
Release will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Release is executed by me.

 

[NAME]

 

Date:  

 



--------------------------------------------------------------------------------

APPENDIX B

RELEASE

(GROUP TERMINATION)

THIS RELEASE is made as of this     day of         ,         , by and between
The Active Network, Inc. (the “Company”) and [Name] (“Employee”).

Certain capitalized terms used in this Release are defined in that certain
Change in Control Agreement between the Company and me (as amended to date, the
“Agreement”), the terms of which I have previously agreed to and of which this
Release is a part. I have been offered the opportunity to receive the severance
benefits described in Section 2 of the Agreement from the Company to which I
otherwise would not be entitled by executing the general release of claims set
forth in this Release.

I hereby confirm my obligations under Section 3 of the Agreement.

I hereby for myself, and my heirs, agents, executors, successors, assigns and
administrators (collectively, the “Related Parties”), intending to be legally
bound, do hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its
affiliates, subsidiaries, parents, joint ventures, and its and their officers,
directors, shareholders, employees, predecessors, and partners, and its and
their respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims and
demands whatsoever in law or in equity, which I ever had, now have, or hereafter
may have, or which the Related Parties may have, by reason of any matter, cause
or thing whatsoever, from the beginning of my initial dealings with the Company
or any predecessor to the date of this Release, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to my employment relationship with the Company or any predecessor,
the terms and conditions of that employment relationship, and the termination of
that employment relationship, including, but not limited to, any claims arising
under the Age Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C.
ss. 621 et seq., the Older Worker’s Benefit Protection Act, 29 U.S.C. ss.
626(f)(1), Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. ss.
2000e et seq., the Civil Rights Act of 1871, the Civil Rights Act of 1991, the
Americans with Disabilities Act, 42 U.S.C. ss. 12101–12213, the Rehabilitation
Act, the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. ss. 2601 et
seq., the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, as amended, the National Labor Relations Act, as amended, the
Immigration Reform and Control Act, as amended, the Worker Adjustment and
Retraining Notification Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs, but not including such claims to
vested or accrued payments, benefits and other rights provided to me under the
Agreement and any employee benefit plan of the Company in which I am a
participant. This Release is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided herein, it is expressly understood and agreed that this
Release will operate as a clear and unequivocal waiver by me of any claim for
accrued or unpaid wages, benefits or any other type of payment other than as
provided under the Agreement and any employee benefit plan of the Company in
which I am a participant. It is the intention of the parties to make this
Release as broad and as general as the law permits as to the claims released
hereunder.



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE BEEN ADVISED OF AND AM FAMILIAR WITH THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, I HEREBY EXPRESSLY WAIVE ANY RIGHTS I MAY HAVE
THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

I further agree and recognize that I have permanently and irrevocably severed my
employment relationship with the Company and that the Company has no obligation
to employ me in the future.

The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Releasees pursuant
to the Agreement, are not and will not be construed to be an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by any of the Releasees to me.

The attachment to this Release includes a listing of the ages and job titles of
all employees of the Company who are eligible to receive the severance benefits
described in the Agreement by signing a Release constituting a general release
of all claims.

I certify and acknowledge as follows:

(a) That I have read the terms of this Release, and that I understand its terms
and effects, including the fact that I have agreed to RELEASE AND FOREVER
DISCHARGE all Releasees from any legal action or other liability of any type
related in any way to the matters released pursuant to this Release other than
as provided in the Agreement and in this Release;

(b) That I have signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which I acknowledge is adequate and
satisfactory to me and which I acknowledge is in addition to any other benefits
to which I am otherwise entitled;

(c) That I have been and am hereby advised in writing to consult with an
attorney prior to signing this Release;

(d) That I do not waive rights or claims that may arise after the date this
Release is executed;

(e) That neither the Company, nor any of its trustees, managers, employees, or
attorneys, has made any representations to me concerning the terms or effects of
this Release other than those contained herein;

(f) That I have not filed, and will not hereafter file, any claim against the
Company relating to my employment and/or cessation of employment with the
Company, or otherwise involving facts that occurred on or prior to the date that
I have signed this Release, other than a claim that the Company has failed to
pay me the severance payments or benefits due under the Agreement or any
employee benefit plan of the Company in which I am a participant;



--------------------------------------------------------------------------------

(g) That if I commence, continue, join in, or in any other manner attempt to
assert any claim released herein against the Company, or otherwise violate the
terms of this Release, (i) I will cease to have any further rights to severance
payments or benefits from the Company, and (ii) I will be required to return any
severance payments or benefits made to me by the Company (together with interest
thereon); and

(h) I acknowledge that I may later discover facts different from or in addition
to those which I know or believe to be true now, and I agree that, in such
event, this Release will nevertheless remain effective in all respects,
notwithstanding such different or additional facts or the discovery of those
facts.

I agree that neither I nor anyone acting by, through, under or in concert with
me shall disparage or otherwise communicate negative statements or opinions
about the Company, its directors, officers, employees or business. Except as may
be required by law, neither I, nor any member of my family, nor anyone else
acting by, through, under or in concert with me, will disclose to any individual
or entity (other than my legal or tax advisors) the terms of the Agreement or
this Release.

This Release may not be introduced in any legal or administrative proceeding, or
other similar forum, except one concerning a breach of this Release.

This Release and the Agreement constitute the complete understanding between me
and the Company concerning the subject matter hereof. No other promises or
agreements will be binding unless signed by me and an authorized officer of the
Company.

In the event that any provision or portion of this Release will be determined to
be invalid or unenforceable for any reason, the remaining provisions or portions
of this Release will be unaffected thereby and will remain in full force and
effect to the fullest extent permitted by law.

The respective rights and obligations of the parties hereunder will survive
termination of this Release to the extent necessary for the intended
preservation of such rights and obligations.

This Release will be governed by and construed and interpreted in accordance
with the laws of the State of California without reference to the principles of
conflict of law.



--------------------------------------------------------------------------------

FOR EMPLOYEES AGE 40 OR OLDER ONLY:

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (A) my waiver and release do not
apply to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have 45 days to consider this Release (although I may choose
to voluntarily execute this Release earlier); (D) I have 7 days following the
execution of this Release by the parties to revoke the Release; (E) this Release
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after this Release is executed by me; and
(F) I have received with this Release a detailed list of the job titles and ages
of all employees who were terminated in this group termination and the ages of
all employees of the Company in the same job classification or organizational
unit who were not terminated.

 

[NAME]

 

Date:  

 



--------------------------------------------------------------------------------

ATTACHMENT TO RELEASE

The following information is provided to comply with the Older Workers Benefit
Protection Act. Capitalized terms used herein but not defined will have the
meanings given them in the General Release to which this Attachment is attached.
Attached are the ages of all employees of Active Network, Inc. and its
subsidiaries (collectively, the “Company”) who are eligible to receive the
severance benefits by signing a Release constituting a general release of all
claims:

 

  (1) The decisional unit is the Company.

 

  (2) The attachment includes a listing of the ages and job titles of all
employees of the Company who are eligible to receive the severance benefits by
signing a Release constituting a general release of all claims.



--------------------------------------------------------------------------------

JOB CLASSIFICATION AND AGE OF EMPLOYEES

ELIGIBLE FOR SEVERANCE BENEFITS

 

Job Title

 

Selected Persons by Age

 

Age of Those Not Selected

for Termination

                                                                   